Case 1:17-cr-00101-LEK Document 812 Filed 01/27/20 Page 1 of 2   PageID #: 7133




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101-LEK (01)
   AMERICA,
                                       DEFENDANT’S “MOTION TO
          Plaintiff,                   CONTINUE TRIAL FOR 70
                                       DAYS;” DECLARATION OF
         v.                            COUNSEL; EXHIBIT “A;”
                                       CERTIFICATE OF SERVICE

   ANTHONY T. WILLIAMS,

          Defendant.


               DEFENDANT’S “MOTION TO CONTINUE
                      TRIAL FOR 70 DAYS”

   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   provides    “MOTION TO CONTINUE TRIAL FOR 70 DAYS;”

   Declaration of Counsel, Exhibit “A” and Certificate of Service.
Case 1:17-cr-00101-LEK Document 812 Filed 01/27/20 Page 2 of 2   PageID #: 7134




      Dated: January 27, 2020.



                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
